                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JOSHUA M. HEALY,

                        Plaintiff,

                v.                                              Case No. 20-C-587

APRIL L. COOK,

                        Defendant.


       ORDER DENYING PLAINTIFF’S MOTION TO APPOINT COUNSEL AND
         GRANTING PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME


        Plaintiff Joshua M. Healy, who is currently representing himself and serving a state prison

sentence at Stanley Correctional Institution, filed the instant action pursuant to 42 U.S.C. § 1983.

This matter is before the court on Plaintiff’s fourth motion to recruit counsel. The court has denied

Plaintiff’s previous motions to recruit counsel, concluding that Plaintiff is competent to proceed

pro se and that the case is not sufficiently complex to warrant court-recruited counsel. Although

Plaintiff asserts for the first time that he has an eighth grade reading level, has ADD, and has

trouble understanding things, Dkt. No. 30 at 1, he has not alleged that he is incompetent. Again,

the question here is whether the plaintiff would be unable to coherently present the case to a judge

or jury. Plaintiff’s filings are clear and he has been able to communicate his arguments to the

court. Plaintiff’s claims are straightforward and the facts giving rise to that claim are largely within

his personal knowledge. Nothing suggests that Plaintiff lacks the capacity to litigate this case.

Therefore, Plaintiff’s motion to recruit counsel is denied without prejudice. The court will,

however, extend the deadlines in the case by sixty days to allow Plaintiff to attempt to secure

counsel on his own.




         Case 1:20-cv-00587-WCG Filed 12/16/20 Page 1 of 2 Document 31
       IT IS THEREFORE ORDERED that Plaintiff’s motion to recruit counsel (Dkt. No. 30)

is DENIED without prejudice. Plaintiff’s motion for an extension of time is GRANTED.

Discovery is due by March 15, 2021. Motions are due by April 16, 2021.

       Dated at Green Bay, Wisconsin this 16th day of December, 2020.

                                                 s/ William C. Griesbach
                                                 William C. Griesbach
                                                 United States District Judge




                                             2

        Case 1:20-cv-00587-WCG Filed 12/16/20 Page 2 of 2 Document 31
